Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed invention, particularly based on the requirement of a conduit (reactor) with a vertical drop and also a separate vertical rise as claimed, that is in contact with a reservoir that is connected to a recycling system that comes from a product separation system, in combination with the required heater and temperature control system.   Similar teachings include:
Coney (RE37,603) including a teaching of a conduit (reactor) that includes a vertical rise and drop, an injection pump and heater.  The main differences between the prior art and instant claims is the location of the heater, lack of a temperature controller and the return conduit, such modifications would not be obvious particularly wherein the functions would not necessarily be met.
Bouziane (2003/0009067) teaches a system with a reactor that measures in feet, and includes separator and collection tanks, but lacks the vertical rise and drop as well as the specific arrangement of heaters and controller as claimed.
Mann (2011/0061289) teaches a reactor conduit with a heater and connected to various tanks, including a separation tank but, while being elongated, the reactor does not have the required rise and drop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715